Roberts, C. J.
The judgment in favor of E. 11. Collins against John H. Burnett, for one hundred dollars-is erroneous, for the want of any legal foundation shewn in her pleadings.
It is founded on a charge of vexatious litigation, which caused her to incur expenses in attorney’s fees in defending this suit, it being in the nature of a scire facias to revive a judgment by default against her testator T. P. Collins, as assignor, and W. D. Williams, as maker of a note. E. M. Collins pleaded as a defense to said judgment, and as a reason why it should not be revived as to her, that T. P. Collins never indorsed the note, and was not. served with process, and had no notice of the suit in which the judgment by default was rendered, and that said Burnett had fraudulently caused it to appear on the record of said cause that service of process had been made upon Thomas P. Collins by the deputy-sheriff.
Such facts as set out in her answers might well have been regarded in the District Court as a cross-bill in equity to set aside a judgment by default, as between the same parties, the interest of no third person having intervened, so as to have been affected thereby. The act thus charged on Burnett in being instrumental in making the record speak a falsehood, would have been a fraud, which if established by proof satisfactorily would have been sufficient to open the way for her to have put in issue T. P. Collins’s liability upon the alleged indorsement of the note upon which said judgment by default against him was founded.
(Freeman on Judgments, Sections 495 and 498; McFadden v. Lockhart, 7 Texas, 576; McCoy v. Crawford, 9 Texas, 356; Wilson v. Montgomery, 14 Sm. and Mar., 205; Coit v. Haven, *49330 Conn. R., 199; Ingle v. McCarry, 1 Heiskell, Tenn. R., 26; Bridgeport S. B. v. Eldridge, 28 Conn. R., 562-3; Newcomb v. Dewey, 27 Iowa, 388-9; Harris v. Hardeman, 14 Howard’s U. S. R., 345; Taggart v. Wood, 20 Iowa, 236.)
The affirmance of the judgment by default, by the Supreme Court on appeal, did not preclude such an equitable defense from being set up in scire facias proceeding to revive the judgment. (Wilson v. Montgomery, 14 Sm. and Mar., Tenn., 205.)
The verdict of the jury upon the special issues submitted to them by the court was in favor of Burnett, as to the indorsement of the note by T. P. Collins, but against him as to the service of the citation upon T. P. Collins. Both of these issues should have been found in favor of E. M. Collins, to have constituted an available defense in equity. For if the indorsement was valid and obligatory it would have been a useless proceeding to set aside the judgment by default, as the principles of equity jurisprudence would have required another judgment to be rendered upon such valid liability, the parties being already in court litigating the matter. (Taggart v. Wood, 20 Iowa, 236.)
The foregoing views as to the equitable defense set up in the answer are here presented, because the case will be remanded, when E. M. Collins may upon another trial sustain the same by proof, if she can.
The judgment as here presented must be reversed because of the error in the verdict and judgment, in giving E. M. Collins one hundred dollars damages, for expenses in attorney’s fees and harassment in litigating the matter.
Beversed and remanded.
(Justice Moore did not sit in this case.)